         Case 1:19-cv-00369-DAD-JLT Document 55 Filed 02/02/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA


 ANGELO CORREA,                                   Case No. 1:19-cv-00369-DAD-JLT (PC)

                       Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM FOR REMOTE
 v.                                               APPEARANCE OF ANGELO CORREA,
                                                  CDCR NO. BC2821

 BRAUDRICK, et al.,                               DATE: MARCH 9, 2021
                                                  TIME: 10:00 A.M.
                       Defendants.

       Angelo Correa, CDCR # BC2821, a necessary participant in an evidentiary hearing on MARCH
9, 2021, is confined at California State Prison, Los Angeles County, in Lancaster, California, in the
custody of the warden. To secure the inmate’s attendance, it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian of the prison to produce the inmate before Magistrate
Judge Jennifer L. Thurston, U.S. District Court, Eastern District of California, by Zoom videoconference
on MARCH 9, 2021, at 10:00 A.M.

                             ACCORDINGLY, THE COURT ORDERS:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding
the warden to produce the inmate named above, by Zoom videoconference, to participate in an
evidentiary hearing before Magistrate Judge Jennifer L. Thurston on the date and time above, until
completion of the hearing or as ordered by the court. Zoom videoconference connection information will
be provided to defendants’ counsel.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and to
provide the new custodian with a copy of this writ.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California State Prison, Los Angeles County

        WE COMMAND you to produce the inmate named above to testify
before Judge Thurston on the date and time above, by Zoom videoconference,
until completion of the proceedings or as ordered by the court.

       FURTHER, you are ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

      Dated:   February 2, 2021                          /s/ Jennifer L. Thurston
                                                 UNITED STATES MAGISTRATE JUDGE
